DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 02/08/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-5 and 7-14 are pending. Claims 8, 9, and 13 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 been fully considered and are persuasive in part. Examiner agrees Engel fails to disclose the hollow shaft is comprised of rigid material. Therefore, the 102(a)(1) rejection of claims 1-7, 10-12, and 14 by Engel has been withdrawn and upon further consideration, a new grounds of rejection has been set forth below in view of Engel et al. and Miller et al. 
With respect to applicant’s argument that Engel’s holes or apertures are not configured for “ejection of blood along an access path to a wound site, thereby enabling the blood to migrate from the wound region surrounding and extending from the wound site including along the access path” because Engel discloses the holes or apertures 22 are for draining blood from the heart to pass the lumen 18 and into a heart lung machine, examiner respectfully disagrees. It is examiner’s position that Engel’s holes or apertures 22 are structured as claimed and thus are configured for “ejection of blood along an access path to a wound site, thereby enabling the blood to migrate from the 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 816b in Figure 8B. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At the time the application was filed, applicant failed to disclose the hollow shaft [of the surface-modified cannula] is composed of rigid material as recited in amended claim 1. Instead, applicant disclosed the hollow shaft is flexible (for example, see original claim 6). Therefore, the limitation is considered new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5, 7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US Pub. No. 2005/0015072) and Miller et al. (US Patent No. 5,380,276).
Regarding claim 1, Engel discloses a surface-modified cannula (10; for example, see Figure 3 and paragraph 24) comprising a hollow shaft (lumen 18 defined by wall 20) comprising an inner diameter, an outer diameter, and a proximal opening (at 12, for example, see paragraph 25 and Figure 3) and one or more surface features (holes or apertures 22) along a length of the hollow shaft (for example, see Figure 3), the one or more surface features (22) comprising at least one channel, one or more depressions, and/or a plurality of ports (holes or apertures 22 are considered the claimed ports; for example, see Figure 3 and paragraph 25), each channel, depression, or port (22) extending at least partially between the outer diameter and the inner diameter of the 
Engel fails to disclose the hollow shaft is composed of rigid material. Miller also discloses a surface-modified cannula comprising a hollow shaft (tube 10 for insertion into a body comprising ports 13, 15). Miller teaches the hollow shaft of the surface modified cannula is composed of a rigid material (for example, see column 2, lines 8-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Engel’s hollow shaft from a rigid material as taught by Miller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended In re Leshin, 125 USPQ 416. Engel discloses substitutions and modifications made be made in order to suit the type of surgical procedure being performed (for example, see paragraphs 39-40), thus modifying Engel as taught by Miller would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in order to meet the needs of a surgical procedure that required a more rigid surface-modified cannula.
The intended use recited in the preamble (“for use in performing a Seldinger technique at a wound site in a blood vessel”) has been considered but deemed not to impose any structural difference between the claimed invention and Engel’s modified device. Engel’s modified device is structured as claimed and thus is capable of being used for performing a Seldinger technique at a wound site in a blood vessel as claimed.
Regarding claim 2, Engel as modified discloses a distal opening (24) configured for placement in the blood vessel of the patient (for example, see Figures 3, 5, and 6), wherein the surface-modified cannula (10) is configured for passage of a guidewire or other medical device (for example, through its lumen 18).
Regarding claim 3, Engel as modified discloses the surface-modified cannula (10) is a dilator, or a sheath (10 is a hollow tubular member or shaft as claimed, thus can be used as a dilator or sheath). 
Regarding claim 4, Engel as modified discloses the surface-modified cannula (10) is a needle (10 is a hollow tubular member or shaft as claimed and is used to draw blood via the holes or apertures 22, thus can be considered a needle as claimed).
Regarding claim 5, Engel as modified discloses the surface-modified cannula (10) is designed to accept a guidewire (for example, through its lumen 18).

Regarding claim 10, Engel as modified discloses the plurality of ports (22) comprises at least one distally positioned port proximate the distal opening (for example, see Figure 5, the hole or aperture 22 proximate the distal opening 24), and at least one proximally positioned port spaced along a length of the hollow shaft from the distally positioned port (for example, any one of the holes or apertures 22 spaced from the distally positioned opening) to a position such that, upon delivery of the distal opening (24) of the surface-modified cannula (10) to the position in the wound site in the blood vessel, the proximally positioned port is disposed beneath the surface of the skin of the patient (capable due to the space between the proximal ports and distal end of the cannula).
Regarding claim 11, Engel as modified discloses the plurality of ports (22) comprises at least three ports including the at least one distally positioned port, the at least one proximally positioned port, and one or more intermediate positioned ports (for example, see Figures 3, 5, and 6), each of the one or more intermediate positioned ports being disposed between the at least one 16P50171USO2proximally positioned port and the at least one distally positioned port along the length of the hollow shaft (for example, see Figures 3, 5, and 6).
Regarding claim 12, Engel as modified discloses the plurality of ports (22) are rounded in shape (for example, see Figure 3).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 14, 2022